Citation Nr: 1024207	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-16 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 28, 2006, for 
the assignment of a 30 percent rating for migraine headaches, 
currently evaluated as 30 percent disabling from July 28, 
2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1. In a February 2004 rating decision, the RO granted service 
connection for migraine headaches and assigned a 0 percent 
evaluation, effective May 3, 1999.  The Veteran was notified 
of this determination in a March 2004 letter, including his 
appeal rights, and he did not appeal the decision.

2. His claim for increase for the service-connected migraine 
headache disability was received was on July 28, 2006.  

3. An April 2007 rating decision granted an increased rating 
of 30 percent for service-connected migraines, and assigned a 
July 28, 2006 effective date, the date of receipt of his 
claim for an increased rating.  

4. For the period from September 1, 2005, forward, the 
Veteran's headache disability is manifested by daily migraine 
attacks with aura, which are pulsating and severe in nature, 
and accompanied by nausea, photophobia, and phonophobia.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, and under 
governing law, the appropriate effective date of the award of 
a 30 percent rating for his service-connected migraine 
headache disorder is September 1, 2005.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.400, 4.2, 4.10, 4.40, 4.45, 4.59, 
Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in July 2007 that 
provided information as to what evidence was required to 
substantiate the claim for an earlier effective date and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  

The notice letter discussed above fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  Therefore, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
all pertinent VA outpatient treatment records and private 
medical records.  

Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

Pertinent Criteria

The Veteran's migraine disability is currently rated as 30 
percent disabling, effective July 28, 2006.  He contends that 
the 30 percent rating should be effective as of May 1999, 
which is the date of his original claim for service 
connection for such disability.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.

Relevant to the present claim, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one in two-months over the last 
several months warrant a 10 percent rating.  Migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating. 

Under the applicable criteria, generally, the effective date 
for an award based on a claim for increase shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  Specific to claims for increase, the 
effective date may the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within 1 year from such 
date; otherwise, it shall be the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for 1 or more benefits under 
the laws administered by the VA, from a claimant, his duly 
authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required . . . ."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that, while someone who is 
a layperson is not considered capable of opining on matters 
requiring medical knowledge, he/she is permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Factual Background and Procedural History

The Veteran filed his initial claim for migraine headaches on 
May 3, 1999.  

On VA examination in July 2002, the Veteran reported that his 
headaches began around 1989; they were without prodomata or 
aura, but invariably started in the right parietal region and 
were pulsating in nature.  They were accompanied by 
photophobia, but there was no nausea.  Neurontin helped to 
relieve the headaches; they occurred several times per week, 
with a day or two of headache-free periods.  The assessment 
was migraines without aura.  

A February 2004 rating decision granted service connection 
for migraine headaches and assigned a 0 percent rating, 
effective May 3, 1999 (date of receipt of claim).  The 
Veteran was notified of the decision and of his appellate 
rights in a March 2004 notification letter.  He did not 
initiate an appeal of the February 2004 determination, and 
that decision became final in March 2005.  

A July 14, 2005 VA treatment record shows that the Veteran 
reported having headaches approximately 2 to 3 times per 
week; intensity was reduced with the use of Neurontin, 
although he had been off of that medication for the past 6 
months.  The migraines were associated with nausea and 
occasional slurred speech; he denied vomiting and weakness.  

A September 19, 2005 VA treatment note shows that the Veteran 
had been placed on new HIV medications (Truvada and 
Efavirenz) earlier that month and that he was experiencing no 
side effects.  He did not report having headaches at that 
time.  

A December 27, 2005 VA treatment record reflects that the 
Veteran reported an increase in the frequency of his 
headaches.  He stated that he had been headache-free for a 
few years but that he was currently having daily migraines 
with aura since starting new medications (Truvada and 
Efavirenz) in September 2005.  He described the headaches as 
pulsating, not radiating, but of severe intensity accompanied 
by nausea, photophobia, and phonophobia.  He denied vertigo, 
double vision, numbness, and weakness.  The VA physician 
added Topamax to Neurontin therapy for migraine prophylaxis.  
Neurological examination of the Veteran was unremarkable.  
The impression was migraines with worsening frequency in HIV 
patient. 

A follow-up MRI was conducted in February 2006, at which time 
the Veteran reported that the he was feeling better since 
taking the Topamax for his migraines.  The MRI revealed 
hyperintensities in the T2 region, which were attributed to 
either chronic small vessels, or lesions typically seen in 
migraineurs.  

On July 28, 2006, the Veteran submitted a claim for an 
increased rating for his service-connected headaches.  

On VA examination in August 2006, the Veteran reported that 
his headaches were manifested by aura in the right 
hemicranium, throbbing pain, photophobia, phonophobia, and 
very little nausea.  He stated that the headaches occurred 2 
to 3 times per week and that they lasted several hours in 
duration.  He was taking Topamax and Neurontin for pain 
management.  He reported that the frequency of his headaches 
had increased over the last year or so.  The assessment was 
migraines without aura; frequency 2 to 3 times weekly; and 
generally nonprostating in nature. 

An October 2006 continued the 0 percent evaluation.  In 
November 2006, the Veteran submitted a notice of disagreement 
with the October 2006 denial of an increased rating.  

In an April 2007 rating decision, the RO resolved the issue 
in the Veteran's favor, and granted entitlement to an 
increased evaluation for migraine headaches as 30 percent 
disabling, effective July 28, 2006, the date of receipt of 
the claim for an increased rating.  

On June 25, 2007, the Veteran submitted his claim requesting 
entitlement to an earlier effective date for the grant of the 
increased 30 percent rating.  In a September 2007 rating 
decision, the RO denied the Veteran's request for an earlier 
effective date.  The Veteran submitted a timely notice of 
disagreement in October 2007; a statement of the case was 
issued in April 2008; and in June 2008 the Veteran filed his 
substantive appeal and requested a Travel Board hearing 
therein.   

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge.  He stated that, since 1999 to the 
present, his migraines had been triggered by the various 
medications he takes for his service-connected HIV 
disability.  Currently, the migraines occurred 2 to 3 times 
per week, on average, and could last up to 5 days in 
duration.  According to the Veteran, he was taking medication 
that helped prevent the migraine attacks; nevertheless, he 
asserted that the 30 percent rating should go back to 1999. 
See Hearing Transcript, p, 21. 

Analysis 

As noted, the Veteran has not argued with the assignment of 
the 30 percent rating, only with the date from which it was 
assigned, July 28, 2006.  In this regard, he believes the 30 
percent rating should be assigned from May 1999, the date of 
his initial claim for service connection for headaches.  As 
explained below, however, the effective date for the 
assignment of the 30 percent rating cannot be any earlier 
than September 1, 2005. 

Again, the effective date for an award based on a claim for 
increase shall be the date of receipt of the claim (here, 
July 28, 2006) or the date entitlement arose, whichever is 
later.  Specific to claims for increase, the effective date 
may the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within 1 year from such date; 
otherwise, it shall be the date of receipt of the claim.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

The pivotal facts in this case are that the Veteran filed his 
claim for an increased rating for his headache disability on 
July 28, 2006; that, based upon the medical evidence outlined 
above, the nature of his service-connected migraines had 
clearly deteriorated so as to qualify for that 30 percent 
rating; and that he was thus entitled to the rating of 30 
percent from that date (i.e., July 28, 2006, being the latter 
of the two). 

The Board has carefully reviewed all of the evidence prior to 
July 28, 2006, with respect to the Veteran's migraines.  Of 
note is a December 27, 2005, VA treatment record showing that 
the Veteran complained of increased migraine headaches, 
occurring on a daily basis, and that they were accompanied by 
pulsating pain and auras.  At that time, he reported that he 
had been headache-free for a few years but that he was 
currently having daily migraines with aura since starting new 
medications (Truvada and Efavirenz) in September 2005.  The 
Board finds that this is the date upon which it was factually 
ascertainable that the migraine disability had increased in 
severity.  Since his July 28, 2006, claim for an increased 
rating was received within one year of that date (i.e., 
September 1, 2005), the 30 percent rating shall be assigned 
effective as of September 1, 2005.  There is no medical 
evidence contained in the claims file to support an effective 
date for the 30 percent rating prior to that date.  

The record also fails to demonstrate any informal claims 
prior to September 1, 2005, that would enable an earlier 
effective date here.  Indeed, while a VA treatment note dated 
in July 2005 references migraines and thus meet the 
requirements for an informal claim under 38 C.F.R. 
§ 3.157(b), this would have no impact on the ultimate 
effective date assigned because entitlement to a 30 percent 
rating was not demonstrated until September 1, 2005, and the 
later of the two dates is controlling.

Given the aggregate impact of the evidence, to include the 
Veteran's own testimony regarding the severity and frequency 
of his headaches, the Board finds that the evidence is in 
approximate balance, and, in such a case, there is doubt 
raised which must be resolved in the Veteran's favor.  
Accordingly, a 30 percent rating is assigned for his migraine 
disability from the date it was first factually ascertainable 
that his disability had increased, namely September 1, 2005.  


ORDER

An earlier effective date of September 1, 2005, for a 30 
percent evaluation for service-connected migraines is 
granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


